FILED
                                                                       Nov 07 2018, 8:59 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
James L. Whitlatch                                        Sara A. Langer
Kathryn DeWeese                                           Steven L. Langer
Bloomington, Indiana                                      Valparaiso, Indiana


ATTORNEYS FOR AMICUS CURIAE                               ATTORNEY FOR AMICUS CURIAE
DEFENSE TRIAL COUNSEL OF INDIANA                          INDIANA TRIAL LAWYERS
Robert J. Palmer                                          ASSOCIATION
Mishawaka, Indiana                                        David L. Farnbauch
                                                          Fort Wayne, Indiana
Lucy R. Dollens
Indianapolis, Indiana                                     Diana C. Bauer
                                                          Fort Wayne, Indiana




                                            IN THE
    COURT OF APPEALS OF INDIANA

Indiana University Health                                 November 7, 2018
Southern Indiana Physicians,                              Court of Appeals Case No.
Inc., Sarah Whiteman, NP, and                             18A-CT-1299
Carlito D. Sabandal, M.D.,                                Appeal from the
Appellants-Defendants,                                    Marion Superior Court
                                                          The Honorable
Rafi Siddiqi, M.D., Indiana                               Michael D. Keele, Judge
University Health Bedford, Inc.,                          Trial Court Cause No.
d/b/a Indiana University                                  49D07-1802-CT-7520
Health Bedford Hospital,
Defendants,

Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                           Page 1 of 17
              v.

      Charlene Noel,
      Appellee-Plaintiff.




      Altice, Judge.


                                                Case Summary


[1]   In February 2018, Charlene Noel filed a medical malpractice complaint in

      Marion Superior Court against several defendants, including Indiana University

      Health Southern Indiana Physicians, Inc. (IU Health SIP), Sarah Whiteman,

      NP, and Carlito Sabandal, M.D. (collectively, Appellants). Appellants filed a

      motion to transfer venue, alleging that Marion County was not a preferred

      venue under Ind. Trial Rule 75 and requesting that the case be transferred to

      Lawrence County. The trial court denied the motion. Appellants appeal from

      the denial of their motion to transfer venue. Amicus curiae briefs have been

      filed by Defense Trial Counsel of Indiana (DTCI) and Indiana Trial Lawyers

      Association (ITLA), aligned with Appellants and Noel, respectively.


[2]   The only connection that any of the defendants have to Marion County is the

      Indianapolis address of the registered agent for IU Heath SIP and Indiana

      University Health Bedford, Inc., d/b/a Indiana University Health Bedford


      Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018   Page 2 of 17
      Hospital (IU Bedford Hospital) (collectively, IU Health Entities). Based on this

      connection, Noel contends that Marion County is a preferred venue under T.R.

      75(A)(4) and our Supreme Court’s interpretation of this rule in American Family

      Ins. Co. v. Ford Motor Co., 857 N.E.2d 971 (Ind. 2006) (American Family).

      Appellants, however, direct us to Ind. Code § 23-0.5-4-12 that went into effect

      January 1, 2018. This statute provides in part: “The address of the [registered]

      agent does not determine venue in an action or a proceeding involving the

      entity.” Noel responds that the statute is a nullity because it conflicts with T.R.

      75(A)(4) as interpreted by the Court in American Family.


[3]   We affirm.1


                                         Facts & Procedural History


[4]   On February 23, 2018, Noel filed her medical malpractice action in Marion

      Superior Court against IU Bedford Hospital, Rafi Siddiqi, M.D., and

      Appellants. The alleged malpractice took place at IU Bedford Hospital, which

      is in Lawrence County. Noel is also a resident of Lawrence County. IU Health

      Entities share the same registered agent, Mary Beth Claus, located at an address

      in Marion County. Based on the location of the registered agent of these




      1
        We held oral argument at Ivy Tech Community College in Indianapolis on October 16, 2018. We thank
      counsel for their outstanding written and oral advocacy and extend our appreciation to the faculty, staff, and
      students of Ivy Tech for their exceptional hospitality.

      Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                              Page 3 of 17
      defendants, Noel filed the action in Marion County, asserting that it was a

      preferred venue pursuant to T.R. 75(A)(4).


[5]   On April 23, 2018, Appellants filed, along with their answer, a motion to

      transfer venue, alleging that Marion County is not a preferred venue in this

      case. Appellants requested that the case be transferred to Lawrence County.

      Appellants filed with their motion certified copies of documents from the

      Indiana Secretary of State’s records for the IU Health Entities. These

      documents confirmed that the registered agent for these entities is Mary Beth

      Claus at an address in Indianapolis, Indiana. The documents, however,

      separately provided different addresses for the principal office. In this regard,

      the document related to IU Bedford Hospital provided an address in Bedford,

      Indiana, and the one related to IU Health SIP listed an address in Bloomington,

      Indiana (that is, Lawrence County and Monroe County, respectively). Relying

      on the newly enacted statute, I.C. § 23-0.5-4-12, Appellants argued that the

      Marion County address of the IU Health Entities’ registered agent does not

      make Marion County a county of preferred venue.


[6]   Noel responded to the motion to transfer venue on May 8, 2018. Relying on

      Indiana Supreme Court precedent, American Family, she argued that the term

      “principal office”, as used in T.R. 75(A)(4), means the county where

      corporations maintain their resident agent for service of process. Noel argued

      that the new statute conflicts with T.R. 75, making the statute a nullity.

      Appellants responded and argued that the two do not conflict and can be read

      in harmony.

      Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018         Page 4 of 17
[7]    On May 11, 2018, the trial court issued an order summarily denying the motion

       to transfer venue. Appellants now bring this interlocutory appeal pursuant to

       Ind. Appellate Rule 14(A)(8).


                                              Standard of Review


[8]    The trial court made no factual findings in its order denying the motion to

       transfer venue. Accordingly, we review the matter de novo. See Arkla Indus.,

       Inc. v. Columbia St. Partners, Inc., 95 N.E.3d 194, 196 (Ind. Ct. App. 2018), trans.

       denied.


                                            Discussion & Decision


[9]    T.R. 75(A) allows a case to be filed in any county in Indiana. The rule,

       however, sets forth criteria for establishing preferred venue under ten separate

       subsections. The rule does not create a priority among the subsections, and

       there may be multiple preferred venues in a given case. If the action is

       commenced in a preferred venue, a motion to transfer venue to another

       preferred venue is not proper and must be denied by the trial court. Arkla

       Indus., 95 N.E.2d at 197. On the other hand, if the complaint is not filed in a

       preferred venue, the trial court is required to transfer the case to a preferred

       venue upon proper request from a party. Id.


[10]   T.R. 75(A)(4) is the subsection at issue here and provides in relevant part that

       preferred venue lies in “the county where … the principal office of a defendant




       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018        Page 5 of 17
       organization is located….” In this case, the parties dispute whether Marion

       County is the county where the IU Health Entities’ principal offices are located.


[11]   In 2006, in the case of American Family, 857 N.E.2d 971, the Indiana Supreme

       Court interpreted and defined the term “principal office” as used in T.R. 75(A). 2

       The Court held that “the term ‘principal office’ as used in subsections (4) and

       (10) of Trial Rule 75(A) refers to a domestic or foreign corporation’s registered

       office in Indiana.” American Family, 857 N.E.2d at 972. The Court observed

       that the currently effective Indiana Rules of Trial Procedure, including T.R. 75,

       were adopted in 1970. The Court interpreted the meaning of “principal office”

       as the term was understood in 1970 and expressly refused to apply the

       definition of “principal office” from Ind. Code § 23-1-20-19,3 a statute that was

       enacted more than fifteen years after the adoption of T.R. 75. The Court

       explained:


                At the time Indiana’s corporation law required that both foreign
                and domestic corporations maintain a “principal office in this
                state” where a designated resident agent for service of process
                could be found. Ind. Code § 25-204, 25-306 (Burns Code Ed.
                Repl. 1969). It is that office to which Trial Rule 75 referred by
                using the same phrase to provide in subsection (4) that preferred
                venue lies in “the county where ... the principal office of a
                defendant organization is located.” When the Business



       2
        The defendant, Ford Motor Company, did not have an office in Indiana but maintained a registered office
       and agent in Marion County for service of process in the state.
       3
        I.C. § 23-1-20-19 defines “principal office” for purposes of the Business Corporation Act as “the office (in or
       out of Indiana) so designated in the annual or biennial report where the principal executive offices of a
       domestic or foreign corporation are located.”

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                               Page 6 of 17
               Corporation Act was adopted in 1986, what had formerly been
               called the “principal office in this state” was designated the
               “registered office.” I.C. § 23-1-24-1 (2004). This avoided the
               confusion between “principal place of business,” which means
               the corporate headquarters for purposes of federal diversity
               jurisdiction under 28 U.S.C. section 1332, and “principal office,”
               which means the place in Indiana where one serves the corporate
               registered agent. By adopting the term “registered office,” the
               Business Corporation Act did not intend to change the venue
               rules for foreign corporations. Indeed, foreign corporations
               qualified to do business under other laws, for example, the
               Financial Institutions Act, to this day are required to have a
               “principal office in this state.” See, e.g., I.C. § 28-1-22-12. In
               short, at the time the current Rules of Trial Procedure were
               proposed, the phrase “principal office” referred to what is
               currently known as the “registered office” of a foreign
               corporation qualified to do business in Indiana. Thus, if a
               foreign corporation is qualified to do business in Indiana under
               the Business Corporation Act, it will necessarily have a
               “principal office in the state” – now called a “registered office” –
               irrespective of where its corporate headquarters may be.
               Accordingly, subsection (4) of Trial Rule 75 establishes preferred
               venue in the county of the defendant organization’s registered
               office.

       American Family, 857 N.E.2d at 974-75 (footnotes omitted).


[12]   Because the defendant in American Family had designated CT Corporation,

       located in Marion County, as its registered office and agent, the Court

       concluded that Marion County was the defendant’s principal office in the state

       for venue purposes. Id. at 975. Accordingly, the Court determined that the

       complaint was properly filed in Marion County, a preferred venue, and the trial

       court erred in transferring the case to another county of preferred venue. Id.


       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018       Page 7 of 17
[13]   The Court’s definition of “principal office” was recently applied in CTB, Inc. v.

       Tunis, 95 N.E.3d 185, 189 (Ind. Ct. App. 2018), trans. denied. There, the

       defendant was a domestic corporation with a registered office and agent in

       Kosciusko County. Relying on American Family, this court stated that

       “principal office” in the context of T.R. 75 is “the registered office according to

       Section 23-1-24-1.” CTB, 95 N.E.3d at 189. This statute, which had just been

       repealed,4 “required corporations to maintain a continuous ‘registered office’

       and ‘registered agent’ in Indiana and that the address of the ‘registered agent’

       must be the same as the ‘registered office.’” Id. at 189. Although CTB had

       designated agents for service of process in Marion County pursuant to a federal

       regulation, this court found that fact “completely irrelevant to the question of

       venue under Trial Rule 75(A)(4).” Id. What mattered was the location of the

       office of CTB’s registered agent under Indiana’s corporation law. Id.


[14]   Extensive revisions to Indiana’s corporation law took effect on January 1, 2018,

       with the repeal of numerous statutes and the adoption of new ones. Relevant

       here is the adoption of I.C. § 23-0.5-4-12, which provides:


                The designation or maintenance in Indiana of a registered agent
                does not by itself create the basis for personal jurisdiction over
                the represented entity in Indiana. The address of the agent does not
                determine venue in an action or a proceeding involving the entity.




       4
        Because neither party had argued that the revisions to Indiana’s corporation law were relevant, the court
       expressly indicated that it would not address the effect of the revisions. Id. at 187.

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                             Page 8 of 17
       (Emphasis supplied).5


[15]   On appeal, Appellants and DTCI argue that Marion County is not a preferred

       venue in this case and, therefore, the motion to transfer venue to Lawrence

       County6 should have been granted by the trial court. First, Appellants argue

       that American Family is not controlling authority in this case because its holding

       should be limited to foreign companies. Unlike a foreign corporation, as in

       American Family, Appellants observe that a domestic corporation is physically

       located in Indiana. Thus, according to Appellants, a domestic corporation can

       have both a principal office and a registered office/agent.


[16]   This argument is a nonstarter and was not raised below. Although American

       Family dealt with a foreign corporation, the Court’s analysis and interpretation

       of T.R. 75(A)(4) was not dependent on whether the corporation was foreign or

       domestic. In fact, the first sentence of the opinion states: “We hold that the

       term ‘principal office’ as used in subsections (4) and (10) of Trial Rule 75(A)

       refers to a domestic or foreign corporation’s registered office in Indiana.” Id. at

       972. The holding’s application to domestic corporations, as well as foreign,




       5
        As part of the 2018 revisions, the legislature elected to enact a version of the Uniform Law Commission’s
       Model Registered Agents Act, which recognizes the use by many corporations of commercial registered
       agents with addresses “divorced from any real connection with the business activities of the represented
       entity.” Model Registered Agents Act (amended 2011), prefatory note. I.C. § 23-0.5-4-12 is modeled after
       Section 15 of the Model Registered Agents Act.
       6
           None of the parties disputes that Lawrence County is a county of preferred venue under T.R. 75(A).


       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                             Page 9 of 17
       could not be more clear. Further, our court has applied the holding in the

       context of a domestic corporation. See CTB, 95 N.E.3d at 189.


[17]   Appellant’s most compelling argument, which DTCI also asserts, is that I.C. §

       23-0.5-4-12 makes the address of a corporation’s registered agent irrelevant in

       determining preferred venue. As set forth above, the statute provides in

       relevant part: “The address of the agent does not determine venue in an action

       or a proceeding involving the entity.”


[18]   In addition to I.C. § 23-0.5-4-12, the newly adopted Uniform Business

       Organizations Code sets out separate definitions for “registered agent” and

       “principal office”. “Registered agent” is defined as “an agent of an entity

       which is authorized to receive service of any process, notice, or demand

       required or permitted by law to be served on the entity. The term includes a

       commercial registered agent and a noncommercial registered agent.” I.C. § 23-

       0.5-1.5-36. “Principal office” is defined as “the principal executive office of an

       entity, whether or not the office is located in Indiana.”7 I.C. § 23-0.5-1.5-29.

       Although foreign and domestic corporations are still required to “designate and

       maintain a registered agent in this state”, I.C. § 23-0.5-4-1, corporations are no

       longer statutorily required to “maintain in Indiana … [a] registered office”, as

       previously required by I.C. § 23-1-24-1.




       7
           “Principal office” is similarly defined in I.C. § 23-1-20-19, which was not repealed. See footnote 3, supra.


       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                                 Page 10 of 17
[19]   Appellants argue that this new statutory scheme recognizes the important

       distinction between the location of a corporation’s principal office and its

       registered agent, as well as the reality that corporations now often use

       commercial registered agents that are not otherwise associated with the

       corporation. Appellants note that the Indiana Secretary of State requires that

       each biennial report filed by a corporation include both the address of the

       corporation’s principal office and the name and address of its registered agent.

       According to DTCI, “[t]he Indiana legislature not only eliminated the legal

       basis for the Supreme Court’s ruling in American Family, it also affirmatively

       and unambiguously determined that the location of the resident agent was not a

       basis for preferred venue.” DTCI Brief at 7.


[20]   In response, Noel and ITLA do not dispute that I.C. § 23-0.5-4-12 is clear and

       that if it is applicable here, Marion County would not be a county of preferred

       venue. They argue, however, that the statute is a nullity because it directly

       conflicts with T.R. 75 as the rule has been interpreted by our Supreme Court.


[21]   It is a fundamental rule of law in our state that if a conflict exists between a

       procedural statute and a rule adopted by the Supreme Court, the rule takes

       precedence. Ind. Code § 34-8-1-3 provides:


               The supreme court has authority to adopt, amend, and rescind
               rules of court that govern and control practice and procedure in
               all the courts of Indiana. These rules must be promulgated and
               take effect under the rules adopted by the supreme court, and
               thereafter all laws in conflict with the supreme court’s rules have
               no further force or effect.

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018       Page 11 of 17
       See also Humbert v. Smith, 664 N.E.2d 356, 357 (Ind. 1996) (generally when a

       statute conflicts with the Court’s rules, the statute is null and void; the Court,

       however, decided to “assent to provisions the General Assembly has placed in

       the paternity statute, treating them as an exception to the requirements of Rule

       803(6)”); Bowyer v. Ind. Dep’t of Nat. Res., 798 N.E.2d 912, 917 (Ind. Ct. App.

       2003) (“When a statute conflicts with the Indiana rules of trial procedure, the

       rules of procedure govern, and phrases in statutes which are contrary to the

       rules of procedure are considered a nullity.”) (quoting Jackson v. City of

       Jeffersonville, 771 N.E.2d 703, 706 (Ind. Ct. App. 2002), trans. denied). Direct

       conflict is not required. Rather,


               [t]he rule and the statute need only be incompatible to the extent
               that both could not apply in a given situation. A procedural
               statute may not operate as an exception to a procedural rule
               having general application. A procedural statute that does not
               conflict with any of the trial rules may be held operative.
               However, any statute conflicting with procedural rules enacted
               by our supreme court shall have no force or effect.


       Id. (citations omitted).


[22]   In this same vein, T.R. 75(D) provides:


               Other venue statutes superseded by this rule. Any provision of
               these rules and any special or general statute relating to venue,
               the place of trial or the authority of the court to hear the case
               shall be subject to this rule, and the provisions of any statute
               fixing more stringent rules thereon shall be ineffective. No
               statute or rule fixing the place of trial shall be deemed a
               requirement of jurisdiction.

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018         Page 12 of 17
[23]   Appellants and DTCI argue that there is no conflict between I.C. § 23-0.5-4-12

       and T.R. 75 and that the statute does not fix more stringent rules regarding

       venue than T.R. 75(A). They observe that the plain language of T.R. 75(A)(4)

       makes no mention of the phrase “registered office,” only “principal office.”

       They assert that the location of the registered office became relevant in the

       context of T.R. 75(A)(4) only after American Family’s interpretation of the

       phrase “principal office” based on a statute (I.C. § 23-1-24-1) that no longer

       exists. According to Appellants, the new statute “merely provides guidance on

       the interpretation of what is not a ‘principal office’ for purposes of T.R.75

       (A)(4).” Appellants’ Brief at 15 (emphasis in original). That is, contrary to

       American Family, the address of the registered agent does not establish preferred

       venue.8


[24]   Another panel of this court recently determined that I.C. § 23-0.5-4-12 is not

       ineffective under T.R. 75(D). Morrison v. Vasquez, 107 N.E.3d 1103, 1109-10

       (Ind. Ct. App. 2018) (rehearing denied October 22, 2018). The court stated:


                Trial Rule 75(A)(4) provides that preferred venue lies in the
                county where “the principal office of a defendant organization”
                is located, and Ind. Code § 23-0.5-4-12 provides that the address
                of the registered agent does not determine venue. Thus, Ind.
                Code § 23-0.5-4-12 does not, by its express terms, fix more




       8
         In determining the “principal office” in the context of T.R. 75, Appellants would have courts look to the
       statutory definitions of “principal office.” See I.C. § 23-0.5-1.5-29 (“the principal executive office of an entity,
       whether or not the office is located in Indiana”); see also I.C. § 23-1-20-19 (similar definition application of
       which American Family expressly rejected).

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                                  Page 13 of 17
        stringent rules related to venue than the terms of Trial Rule
        75(A)(4).


Id. at 1109 The court observed that the holding in American Family was

“premised on Indiana corporation law which has since been considerably

amended.” Id. The Morrison court explained:


        Specifically, the Court in [American Family] observed that, at the
        time Rule 75 was adopted in 1970, Indiana’s corporation law
        required that corporations maintain a “principal office in this
        state” where an agent for service of process could be found and
        that, “[w]hen the Business Corporation Act was adopted in 1986,
        what had formerly been called the ‘principal office in this state’
        was designated the ‘registered office.’ I.C. § 23-1-24-1 (2004).”
        857 N.E.2d at 974-975. The Court expressly found that, “[b]y
        adopting the term ‘registered office,’ the Business Corporation
        Act did not intend to change the venue rules for foreign
        corporations.” Id. at 975 (emphasis added). Thus [American
        Family] was based on the corporation law adopted in 1986 and
        the fact the statutory provisions added by the legislature at that
        time did not intend to change the venue rules. However,
        Indiana’s corporation law was significantly amended by Pub.
        Law No. 118-2017 (eff. Jan. 1, 2018). Among other changes, the
        law repealed all of Ind. Code §§ 23-1-24, including Ind. Code §
        23-1-24-1 upon which [American Family] depended, and added
        the new article of Ind. Code §§ 23-0.5 which contains §§ 23-0.5-4
        governing the designation and maintenance of registered agents,
        including Ind. Code § 23-0.5-4-12 which, unlike the provisions
        adopted in 1986, expressly intends a change to the venue rules.
        See Pub. Law No. 118-2017, § 5 (enacting Ind. Code §§ 23-0.5), §
        11 (repealing Ind. Code §§ 23-1-24). Thus the Indiana
        corporation law upon which [American Family] was centered has
        been extensively amended, and the specific statutory provision
        relied upon in that case has been repealed and Ind. Code § 23-
        0.5-4-12 has been added. We decline to find that Ind. Code § 23-

Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018    Page 14 of 17
                0.5-4-12’s provision that the address of a registered agent does
                not determine venue fixes a more stringent rule related to venue
                than Trial Rule 75 or is ineffective pursuant to Trial Rule 75(D).


       Id. at 1109-10 (footnotes omitted). We cannot agree with our colleagues’

       determination regarding the effectiveness of the statute.


[25]   I.C. § 23-0.5-4-12 clearly conflicts with T.R. 75(A)(4) as the rule has been

       interpreted by our Supreme Court.9 As set forth above, in American Family, the

       Court was concerned with the meaning of “principal office” as it was

       understood at the time T.R. 75 was adopted in 1970. The Court determined

       that this phrase, as used in the rule, referred to “the place in Indiana where one

       serves the corporate registered agent.” American Family, 857 N.E.2d at 975. In

       light of the 1986 amendments to our state’s corporation law, the Court

       determined that this place was now statutorily referred to as “registered office”

       rather than “principal office”. Despite the changed nomenclature, the Court

       stayed true to the original meaning of the term “principal office” in the rule.


[26]   Indiana corporation law has been substantially amended once again and in

       apparent recognition of the use of commercial registered agents, corporations

       are no longer required to maintain a “registered office” in the state, as

       previously mandated by I.C. § 23-1-24-1 (now repealed). Corporations,




       9
        The Comment to Section 15 of the Model Registered Agents Act, after which I.C. § 23-0.5-4-12 is based,
       warns: “This section may be inconsistent with other law or procedural rules in a state, and thus existing law
       on venue should be reviewed when this act is considered for adoption in a state.”

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                             Page 15 of 17
       however, must “designate and maintain a registered agent in this state”. I.C. §

       23-0.5-4-1(a). “Registered agent” is statutorily defined as “an agent of an entity

       which is authorized to receive service of any process, notice, or demand

       required or permitted by law to be served on the entity. The term includes a

       commercial registered agent and a noncommercial registered agent.” I.C. § 23-

       0.5-1.5-36. Thus, although the statutes have changed, a corporation still must

       have a registered agent in Indiana authorized to receive service of process. The

       address of the corporation’s registered agent more closely comports with the

       meaning of “principal office” as the term was understood in 1970 than the

       current statutory definitions of “principal office,” one of which was expressly

       rejected in American Family.


[27]   We reiterate that the Supreme Court has the “authority to adopt, amend, and

       rescind rules of court that govern and control practice and procedure in all the

       courts of Indiana.” I.C. § 34-8-1-3. Laws in conflict with rules promulgated by

       the Court “have no further force or effect.” Id. Further, procedural rules

       adopted by the Court are regularly interpreted by the Court, and these cases

       also “take precedence over any conflicting statutes.” Augustine v. First Fed. Sav.

       & Loan Ass’n of Gary, 384 N.E.2d 1018, 1020 (Ind. 1979) (“The procedural rules

       and cases decided by this Court take precedence over any conflicting statutes”).

       We hold that I.C. § 23-0.5-4-12 conflicts with T.R. 75(A)(4) as interpreted by

       the Indiana Supreme Court and that the statute is, therefore, a nullity.


[28]   American Family remains controlling law in Indiana. If the Indiana corporate

       community is dissatisfied with the Court’s interpretation of the rule, recourse

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018       Page 16 of 17
       lies with the Indiana Supreme Court Committee on Rules of Practice and

       Procedure,10 not the legislature. See Ind. Trial Rule 80 (establishing the

       committee and setting forth procedures for amending Indiana Rules of Court).


[29]   Affirmed.


       Bradford, J. and Tavitas, J., concur.




       10
          Appellants and DTCI observe that registered agents are now commonly business entities with no
       connection to the corporation other than accepting service of process. We acknowledge the tenuous
       connection that often exists today, but such does not allow us to invade the exclusive province of our
       Supreme Court and tinker with T.R. 75(A)(4). Further, it is well established that convenience alone is not a
       sufficient reason to transfer venue in Indiana. See Lake Holiday Conservancy v. Davidson, 808 N.E.2d 119, 124
       (Ind. Ct. App. 2004) (“Any complaint about the equity … of Rule 75(A)(5) must be directed to the Supreme
       Court Committee on Rules of Practice and Procedure…. We will not impose a strained construction upon a
       clear rule in order to reach what Lake Holiday believes is the more reasonable result.”); see also Meridian Mut.
       Ins. Co. v. Harter, 671 N.E.2d 861, 864 (Ind. 1996) (“The balance of convenience…is not sufficient to disturb
       the plaintiffs’ selection of a forum that meets preferred venue requirements.”).

       Court of Appeals of Indiana | Opinion 18A-CT-1299 | November 7, 2018                               Page 17 of 17